NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
               __________________________

                   JERRY A. GRAY,
                   Claimant-Appellant,
                            v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
               __________________________

                       2010-7127
               __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-1878, Judge Alan G.
Lance, Sr.
             ___________________________

                 Decided: March 10, 2011
              ___________________________

   JERRY A. GRAY, of Chesapeake, Virginia, pro se.

    KENNETH S. KESSLER, Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With him on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and HAROLD
D. LESTER, JR., Assistant Director. Of counsel on the brief
GRAY   v. DVA                                             2


was DAVID J. BARRANS, Deputy Assistant General Coun-
sel, United States Department of Veterans Affairs, of
Washington, DC.
              __________________________

   Before RADER, Chief Judge, MOORE, and O’MALLEY,
                    Circuit Judges.
PER CURIAM.
    Mr. Jerry A. Gray appeals the decision of the United
States Court of Appeals for Veterans Claims (“Veterans
Court”), affirming the Board of Veterans’ Appeals’
(“Board’s”) denial of his claims for: (1) service connection
for osteoarthritis of the low back; (2) service connection
for osteoarthritis of the knees; (3) a disability rating in
excess of 10% for prostatitis and epididymitis prior to
March 15, 2007; (4) a disability rating in excess of 40% for
prostatitis and epididymitis from March 15, 2007; (5) a
disability rating in excess of 10% for tinea versicolor,
tinea pedis, and tinea cruris prior to April 12, 2004; (6) a
disability rating in excess of 30% for tinea versicolor,
tinea pedis, and tinea cruris from April 12, 2004; (7) a
disability rating in excess of 20% for the residuals of a
shell fragment wound (“SFW”) to the left shoulder and
upper back; (8) a compensable rating for a SFW scar of
the upper left arm; (9) a compensable rating for a right
inguinal hernia; (10) entitlement to an automobile and
adaptive equipment or for adaptive equipment only; (11)
special home adaptation; (12) specially adapted housing;
and (13) special monthly compensation (“SMC”) based on
the need for aid and attendance. Gray v. Shinseki, No.
08-1878, 2010 U.S. App. Vet. Claims LEXIS 1188 at *1-2
(Ct. Vet. App. Jun. 30, 2010). Because Mr. Gray disputes
only factual matters, or, at most, the Veterans Court's
application of law to the facts of his case, we dismiss for
lack of jurisdiction.
3                                                GRAY   v. DVA


                       BACKGROUND
    Mr. Gray served in the United States Marine Corps
from November 8, 1966 to September 26, 1969. During
the course of his service, he participated admirably in
numerous expeditions in Vietnam, including one in the
Quang Nam Province where he sustained a missile wound
to his left arm. A decorated war hero, Mr. Gray has
received numerous recognitions for his honorable service,
including a Purple Heart.
     In January 1970, Mr. Gray was granted service con-
nection for tinea versicolor, tinea cruris, chronic prostati-
tis, and epididymitis, all rated as 10% disabling. He was
also granted service connection for a right inguinal hernia
and multiple SFWs of the left upper arm, back, and left
shoulder, but these conditions were rated noncom-
pensable. His combined disability rating was 20%. In
October 1971, Mr. Gray was granted an increased disabil-
ity rating of 20% for the residuals of the SFWs of the left
shoulder and back, but the residual scar of the left upper
arm SFW was rated separately as noncompensable.
     A September 1997 rating decision continued the dis-
ability ratings for tinea versicolor, tinea cruris, prostati-
tis, epididymitis, as well as those for the residuals of the
left shoulder and back SFW. It denied, however, entitle-
ment to SMC based on the need for aid and attendance or
being housebound. In December 2001, a rating decision
again continued these disability ratings and affirmed the
noncompensable ratings for the residuals of the left upper
arm SFW scar and right inguinal hernia. In May 2003,
Mr. Gray was denied entitlement to an automobile, adap-
tive equipment, and SMC based on the need for aid and
attendance or being housebound.
    Mr. Gray subsequently sought service connection for
osteoarthritis of the knees and low back, and an increased
GRAY   v. DVA                                             4


disability rating for conditions previously deemed service-
connected. In January 2005, the Department of Veterans
Affairs (“VA”) Regional Office in Roanoke, Virginia (“RO”)
increased the disability rating for Mr. Gray’s service-
connected tinea versicolor, tinea pedis, and tinea cruris to
30%, but denied entitlement to service connection for the
osteoarthritis. Mr. Gray appealed this decision to the
Board. In August 2005, the RO issued another ratings
decision, denying entitlement to a special home adapta-
tion, specially adapted housing, an automobile, adaptive
equipment, and SMC based on the need for aid and atten-
dance or being housebound. Mr. Gray appealed this
decision to the Board too.
    In May 2007, a decision review officer (“DRO”) in-
creased Mr. Gray’s service-connected prostatitis and
epididymitis rating to 40% based on a March 15, 2007 VA
examination showing increased symptomatology. The
DRO also granted entitlement to SMC under 38 U.S.C. §
1114(s)(1), which provides for SMC where a “veteran has
a service-connected disability rated as total,” and “has
additional service-connected disability or disabilities
independently ratable at 60 percent or more.”
     On April 24, 2008, the Board issued a decision deny-
ing Mr. Gray’s claims arising from his appeals of the
January and August 2005 RO decisions. Mr. Gray ap-
pealed the Board's decision to the Veterans Court, which
affirmed on June 30, 2010. The Veterans Court entered
judgment on July 23, 2010. Mr. Gray timely appealed to
this court.
                       DISCUSSION
    Our jurisdiction to review the decisions of the Veter-
ans Court is limited by statute. Forshey v. Principi, 284
F.3d 1335, 1338 (Fed. Cir. 2002). 38 U.S.C. § 7292(a)
provides that this court may review the validity of the
5                                                GRAY   v. DVA


Veterans Court's decision on “a rule of law or of any
statute or regulation” or “any interpretation thereof” that
the Veterans Court relied on in making its decision.
Under 38 U.S.C. § 7292(d)(2), however, we may not
review: (1) “a challenge to a factual determination” or (2)
“a challenge to a law or regulation as applied to the facts
of a particular case” unless the challenge presents a
constitutional issue.
    In his informal brief, Mr. Gray concedes that the Vet-
erans Court’s decision involved neither constitutional
issues, nor the validity or interpretation of a statute or
regulation. 1 His central complaint, rather, consists of his

    1   Notwithstanding this concession, Mr. Gray’s sup-
plemental brief contains two complaints that sound in due
process. Neither, however, presents a genuine constitu-
tional issue sufficient to confer jurisdiction on this court.
His first complaint is that he was not treated as other
veterans similarly situated, “especially with [respect to]
the earned benefits” that he claims he deserves. Second,
Mr. Gray appears to argue that he lost his appeal, and
was unfairly treated, because he lacked proper legal
representation. As an initial matter, neither of these
issues was raised before the Veterans Court, and we
ordinarily do not consider arguments raised for the first
time on appeal. Forshey, 284 F.3d at 1358. Even if we
were to consider these complaints at this juncture, more-
over, neither presents a true constitutional issue. With
respect to the first complaint, Mr. Gray has provided no
facts supporting his claim that he was treated worse than
other veterans in his position. It is therefore impossible
to determine whether the allegedly differential treatment
raises any constitutional concerns. As to the second
complaint, Mr. Gray does not argue that he was deprived
of the opportunity to obtain counsel of his choosing, or
that he should have been provided with appointed coun-
sel. He merely claims that he was not “represented by a
lawyer who would understand the” relevant law. The fact
that Mr. Gray proceeded pro se, however, does not in itself
raise any constitutional issues.
GRAY   v. DVA                                              6


bare assertion that the RO incorrectly evaluated the
records documenting his disabilities. Specifically, Mr.
Gray claims that the decisions denying service connection
as to certain of his disabilities were “wrong.” In other
words, Mr. Gray is arguing that the Board’s findings of
fact regarding whether these disabilities are entitled to
service connection were erroneous. He also appears to
argue that the factual record before both the Board and
the Veterans Court was somehow incomplete, though he
fails to point to any specific facts that should have been in
the record. As such, Mr. Gray disputes only factual
matters, or, at most, the Veterans Court's application of
law to the facts of his case. Because we may not review
factual determinations or the application of law to facts,
Mr. Gray's challenge to the Veterans Court's decision is
limited to matters over which we do not have jurisdiction.
Livingston v. Derwinski, 959 F.2d 224, 226 (Fed. Cir.
1992) (“In the absence of a challenge to the validity of a
statute or a regulation, or the interpretation of a constitu-
tional or statutory provision or a regulation, we have no
authority to consider the appeal.").
    While we recognize that Mr. Gray served his country
honorably, and suffers from various ailments, it is not
within our discretion to upset the factual determination
as to which of his ailments are service-connected. Accord-
ingly, we dismiss Mr. Gray's appeal for lack of jurisdic-
tion.
    Each party shall bear its own costs.
                       DISMISSED